Citation Nr: 1816831	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial increase disability rating for chronic adjustment disorder, in excess of 70 percent, to include a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel
INTRODUCTION

The Veteran had periods of active duty service from July 1992 to June 1994, from October 1995 to January 1996, from October 2001 to March 2002, and from October 2008 to May 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Roanoke, Virginia.  A hearing before the undersigned was held in November 2017.  At that time the issue of a TDIU was raised, and should be developed as part of this appeal.

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2012 VA psychiatric examination, the Veteran was diagnosed with adjustment disorder with mixed anxiety and a depressed mood.  The Veteran's claim for chronic adjustment disorder was granted service connection and an initial rating of 70 percent was assigned in August 2012.  In an August 2013 Notice of Disagreement, the Veteran requested a higher evaluation of 100 percent for chronic adjustment disorder.  The Veteran underwent a private psychiatric examination in July 2013 and was diagnosed with chronic Post Traumatic Disorder (PTSD).  In May 2014 the RO issued a Statement of the Case (SOC) denying the Veteran an increase rating in excess of 70 percent for chronic adjustment disorder.  The Veteran appealed and was granted a hearing before the Board in November 2017.  During the hearing, the Veteran testified that since her last VA psychiatric examination in February 2012, she has been diagnosed with PTSD in a private psychiatric examination in July 2013.  The Veteran also testified to mental problems, memory loss, chronic insomnia, irritable bowel syndrome, mental abuse during service, depression, and paranoia.  

As noted above, the Veteran's most recent psychiatric examination occurred in February 2012.  She has since submitted a substantive appeal along with new evidence diagnosing her with chronic PTSD.  Furthermore, in a November 2017 hearing before the Board, the Veteran testified to receiving ongoing psychiatric treatment for her service connected psychiatric disability.  The Veteran asserts that a higher rating of 100 percent is warranted and that she is unable to work due to her service connected disabilities.  When evidence of the record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 2017).  When the Veteran asserts that the severity of the disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCREPC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  A contemporaneous examination is necessary, the Veteran shall be provided an opportunity to identify and obtain or assist in obtaining any pertinent records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, any outstanding VA or private treatment records pertaining to the issue on appeal (specifically all ongoing psychiatric treatment records).  The Veteran's assistance in identifying and obtaining these records should be requested as needed.  All attempts to obtain records should be documented in the electronic record.  Notice should also be provided concerning any development needed on the issue of a TDIU.

2. Schedule the Veteran for a new examination in connection with his increased rating claim for chronic adjustment disorder along with the Veteran's non-service connected diagnosis of chronic PTSD.  A complete copy of the record should be made available to the examiner selected to conduct the examination.

The examiner must provide a complete description of the Veteran's chronic symptomatology, and should include a description of how his diagnosed psychiatric disability's affects his ability to obtain and maintain employment.  The examiner must also offer a detailed opinion as to all pertinent symptoms and functional limitations caused by the Veteran's acquired psychiatric pathology.  The examiner must address any occupational and social impairments related to The Veteran's diagnosed psychiatric disability. 

3. Then, if any determination for an increased rating or a TDIU remains unfavorable to the appellant, she and her representative should be furnished a supplemental statement of the case (SSOC) which addresses all either issue that remains denied.  The appellant and her representative should be afforded the applicable time period in which to respond to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




